                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

LEETHA WILLIAMS                                                                           PLAINTIFF

vs.                                   Civil No. 4:18-cv-04100

NANCY A. BERRYHILL
Commissioner, Social Security Administration                                            DEFENDANT

                                   MEMORANDUM OPINION

       Before the Court is Defendant’s Unopposed Motion to Remand. ECF No. 13. Defendant filed

this Motion on October 23, 2018. Id. Plaintiff has no objections to this Motion. Id. The Parties have

consented to the jurisdiction of a magistrate judge to conduct any and all proceedings in this case,

including conducting the trial, ordering the entry of a final judgment, and conducting all post-judgment

proceedings. ECF No. 5. Pursuant to this authority, this Court issues this Memorandum Opinion.

       With this Motion, Defendant seeks a remand pursuant to Sentence 4 of 42 U.S.C. § 405(g).

ECF No. 13. After considering this Motion, and because Plaintiff has no objections this Motion, the

Court GRANTS Defendant’s Unopposed Motion to Remand. A judgment incorporating these

findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 1st day of November2018.

                                                              /s/ Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              U. S. MAGISTRATE JUDGE




                                                   1
